DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner notes that claims 1-11 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are JP 12011008562; US 20120003623; US 20090018671; and/or US 20160026171. 
However none of the prior art individually or in combination anticipates or render obvious: a system and method for producing a product, the system comprising or method employing: a production facility; and an information processing device comprising a computer processor that: 

(ii) determines, using a prediction model, a prediction of a production result of a case in which the product is produced under each of the one or more production condition candidates; and 
(iii) generates, by evaluating a result of the prediction based on a predetermined evaluation standard, an evaluation of each of the one or more production condition candidates, 
wherein the prediction model is (a) constructed with data indicative of a previous production condition under which the product was previously produced in the system and a previous production result of production of the product under the previous production condition and (b) indicates a relationship between the production condition under which the product is produced and the production result of the product produced under the production condition, the computer processor repeats the process (ii) while changing between the one or more production condition candidates, and determines a production condition candidate, the evaluation of which in the process (iii) satisfies a predetermined standard, to be the production condition under which the product is to be produced, the computer processor outputs the determined production condition, and the production facility produces the product under the outputted production condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/4/21